Citation Nr: 9928911	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-08 840	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  His claim for service connection for PTSD was received 
by the RO in July 1997.  In a November 1997 rating action, 
the RO granted service connection for PTSD and assigned a 10 
percent rating.  The veteran appealed for a higher rating.  
In a January 1999 Supplemental Statement of the Case (SSOC), 
the RO increased the rating for PTSD to 30 percent.  In a 
statement dated in February 1999, the veteran's 
representative stated that the veteran wished to continue the 
appeal for a higher rating.


FINDING OF FACT

The veteran has occupational and social impairment with 
reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for assignment of a 50 percent rating for the 
veteran's service-connected PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 including § 
4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a July 1997 VA outpatient treatment record, the veteran 
was diagnosed with PTSD.  He complained of insomnia and 
changing appetite.  He denied suicidal or homicidal thoughts.  
He was referred for a psychological test.

In a July 1997 VA psychological test, the veteran was 
diagnosed with chronic PTSD with predominant depressive 
symptomatology.  The test revealed that the veteran tended to 
be apathetic, listless, distant, and asocial.  His 
affectionate needs and emotional feelings were minimal and he 
seemed to function as a passive observer, detached from human 
relationships.  He described a constant and confusing 
undercurrent of tension, sadness, and anger.  He reported 
feeling vaguely apprehensive, of being in a generalized state 
of tension.  He was preoccupied over a period of several 
years with feelings of discouragement, guilt, lack of 
initiative, behavioral apathy, low self esteem, and 
frequently voiced futility and self-depreciatory comments.  
He stated that he didn't enjoy things as much, had less 
interest in other people, put off making decisions, needed 
extra effort to start things, had a decreased appetite, and 
had lost interest in sex.

The veteran was afforded a VA psychiatric examination in 
September 1997.  He provided a history of combat in Vietnam.  
Upon mental status examination, the veteran appeared somewhat 
guarded, hyperalert, reserved, not very spontaneous, and not 
able to let his guard down.  He had a propensity for becoming 
serious and irritable.  He was fidgety, nervous, and 
constantly on edge.  He easily became disorganized and 
frustrated under pressure and stress.  There were no signs 
suggestive of delusional ideas or any thought disorder.  
There were no visual or auditory hallucinations.  His affect 
was constricted and his mood was somewhat low.  He had 
demonstrated in the past, a pattern of poor impulse control, 
frequent outbursts of rage, and aggression.  At this point he 
was not contemplating any suicidal or homicidal ideation.  He 
had trouble sleeping at night.  He admitted to being very 
impatient, and that he had a low threshold for any pressure 
from other people.  

His cognitive function examination revealed that he was 
constantly alert and vigilant.  He was not able to let his 
guard down and relax.  He was oriented to time, place and 
person.  He had a short attention span and after 20 minutes 
he easily became tired and his mind wandered.  His 
recollection of past events was good although he stated that 
he was forgetful about recent events.  His ability to 
abstract and generalize appeared to be intact.  He had little 
insight into his problem and his judgment was fair.  The 
diagnoses included PTSD, chronic type and a low threshold for 
pressure and stress, not able to maintain any relationships 
with others, with a tendency to detach from groups and other 
people.  A global assessment of  functioning (GAF) score of 
65 was assigned.  It was noted that he had a GAF score of 70 
the previous year.  The veteran continued to be employed by 
the post office as a maintenance worker.

VA outpatient treatment records dated from September 1997 to 
July 1998 reveal that the veteran reported an increase in his 
PTSD symptoms.  In October 1997 outpatient records, it was 
noted that the veteran had no difficulties at work.  He 
avoided any stimuli that reminded him of Vietnam.  He had 
occasional intrusive thoughts of Vietnam.  He complained of 
some insomnia.  

In an April 1998 VA outpatient record, the veteran reported 
daily intrusive thoughts of combat.  He had low frustration 
tolerance at his job and difficulty relating to others.  It 
was the psychologist's opinion that the veteran's PTSD 
symptomatology resulted in severe industrial impairment.  In 
a May 1998 outpatient record, the assessment was PTSD with 
some acute symptoms.  The veteran had daily intrusive 
recollections of combat stressors which impaired 
concentration and disrupted thought continuity.  This in turn 
impaired his industrial capacity.  In a July 1998 outpatient 
record, it was noted that the veteran had difficulty being 
around other people and that he wanted to avoid interaction 
with others.  He preferred to be alone.  He did not sleep at 
night.  He was irritable, angry, had crying spells, poor 
appetite, and a low sex drive.  He lived with his girlfriend 
of 10 years and his 20 year old son.

II.  Analysis

The Board finds that the veteran's claim for an increased 
rating for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that, when a veteran claims that a 
service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in 
the record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which present, as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment, the 
disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the applicable criteria, when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating is assigned.  
38 C.F.R. Part 4, Code 9411. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, is assigned a 50 percent rating.  38 C.F.R. 
Part 4, Code 9411.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships, warrants a 70 percent 
rating.  38 C.F.R. Part 4, Code 9411.

Where there is a question as to which two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is seeking a rating in excess of 30 percent for 
his PTSD.  Following a review of the evidence of record, the 
Board finds that the veteran's PTSD meets the criteria for a 
50 percent rating.  The VA examiner in September 1997 noted 
that the veteran's PTSD was chronic and that the veteran was 
not able to maintain  relationships with others.  However, he 
assigned a GAF score of 65 which connotes a psychiatric 
disorder of mild to moderate severity.  Subsequent VA 
outpatient treatment records show that the veteran 
experienced progressive problems as a result of his PTSD.  He 
had daily intrusive thoughts of combat which impaired his 
concentration and disrupted his thought continuity.  He also 
had low frustration tolerance at his job and difficulty 
relating to others.  It was noted that the veteran had severe 
industrial impairment and experienced acute PTSD symptoms.  
It appears that the PTSD symptoms increased between late 1997 
and early 1998.   Considering this and the rating criteria, 
the Board is of the opinion that a 50 percent rating is 
warranted.

The Board notes, however, that an evaluation in excess of 50 
percent is not warranted.  There were no clinical findings as 
to obsessional rituals, or intermittent illogical, obscure, 
or irrelevant speech, or the veteran's inability to function 
independently.  The VA examiner in 1997 found the veteran to 
be oriented.  He did not display any auditory or visual 
hallucinations.  With consideration of all pertinent 
evidence, the Board concludes that a 50 percent rating is 
warranted, but that the clinical findings do not support a 70 
percent rating, as occupational and social impairment with 
deficiencies in most areas has not been shown.

ORDER

An increased rating to 50 percent for PTSD is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary funds.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

